UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

KELLY ANNE BAKER,                                                17-CV-1267-MJR
                                                                 DECISION AND ORDER
                      Plaintiff,

      -v-

COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
___________________________________

       Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States

Magistrate Judge conduct all proceedings in this case. (Dkt. No. 8).

      Plaintiff Kelly Anne Baker brings this action pursuant to 42 U.S.C. §§405(g) and

1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social

Security denying her Social Security Disability Insurance Benefits (“DIB”) and

Supplemental Security Income Benefits (“SSI”) under the Social Security Act (the “Act”).

Both parties have moved for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. For the following reasons, Baker’s motion (Dkt. No. 9)

is denied and the Commissioner’s motion (Dkt. No. 15) is granted.

                                          BACKGROUND

      On May 5, 2014, Baker filed applications for DIB and SSI alleging disability since

April 16, 2014 due to cervicalgia, cervical spondylosis, lumbar spondylosis, thoracic

spondylosis, spinal stenosis, neuropathy in her legs, fibromyalgia, hypothyroidism,

edema, and psoriatic arthritis. (See Tr. 53-54, 155-73, 210). 1 Born in 1962, Baker was

fifty-one years old at the time of her applications. (Tr. 155). She previously worked as


1     References to “Tr.” are to the administrative record in this case.
an asset recovery agent, retail store manager, assistant retail store manager, and an

administrative assistant, among other jobs (Tr. 248), but she contends that she can no

longer work because of her impairments. Baker’s applications were denied on July 28,

2014 (Tr. 53-84) after which she requested a hearing before an Administrative Law Judge

(Tr. 85-89). On January 24, 2017, Baker appeared with counsel before Administrative

Law Judge Eric L. Glazer (the “ALJ”) for a hearing. (Tr. 34-46). On May 12, 2017, the

ALJ issued his decision denying Baker’s DIB and SSI claims.           (Tr. 13-30).   Baker

requested review by the Appeals Council (Tr. 149-51), but on October 17, 2017, the

Appeals Council denied Baker’s request, making the ALJ’s decision the final decision of

the Commissioner (Tr. 1-7). This action followed.

                                      DISCUSSION

      I.     Scope of Judicial Review

      The Court’s review of the Commissioner’s decision is deferential. Under the Act,

the Commissioner’s factual determinations “shall be conclusive” so long as they are

“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such

relevant evidence as a reasonable mind might accept as adequate to support [the]

conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks

and citation omitted). “The substantial evidence test applies not only to findings on basic

evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.

Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner’s decision

rests on adequate findings supported by evidence having rational probative force,” the

Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,

312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,



                                           -2-
read as a whole, yields such evidence as would allow a reasonable mind to accept the

conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574

(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

       Two related rules follow from the Act’s standard of review. The first is that “[i]t is

the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to

appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &

Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[g]enuine

conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d

at 588. While the applicable standard of review is deferential, this does not mean that the

Commissioner’s decision is presumptively correct. The Commissioner’s decision is, as

described above, subject to remand or reversal if the factual conclusions on which it is

based are not supported by substantial evidence. Further, the Commissioner’s factual

conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d

260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. Id.

       II.    Standards for Determining “Disability” Under the Act

       A “disability” is an inability “to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of

not less than twelve (12) months.” 42 U.S.C. §§423(d)(1)(A), 1382c(a)(3)(A).             The

Commissioner may find the claimant disabled “only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but

cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy, regardless of whether



                                             -3-
such work exists in the immediate area in which he lives, or whether a specific job vacancy

exists for him, or whether he would be hired if he applied for work.” Id. §§423(d)(2)(A),

1382c(a)(3)(B). The Commissioner must make these determinations based on “objective

medical facts, diagnoses or medical opinions based on these facts, subjective evidence

of pain or disability, and . . . [the claimant’s] educational background, age, and work

experience.” Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in

original) (quoting Miles v. Harris, 645 F.2d 122, 124 (2d Cir. 1981)).

       To guide the assessment of whether a claimant is disabled, the Commissioner has

promulgated a “five-step sequential evaluation process.” 20 C.F.R. §§404.1520(a)(4),

416.920(a)(4). First, the Commissioner determines whether the claimant is “working” and

whether that work “is substantial gainful activity.” Id. §§404.1520(b), 416.920(b). If the

claimant is engaged in substantial gainful activity, the claimant is “not disabled regardless

of [his or her] medical condition or . . . age, education, and work experience.” Id.

§§404.1520(b), 416.920(b). Second, if the claimant is not engaged in substantial gainful

activity, the Commissioner asks whether the claimant has a “severe impairment.” Id.

§§404.1520(c), 416.920(c). To make this determination, the Commissioner asks whether

the claimant has “any impairment or combination of impairments which significantly limits

[the claimant’s] physical or mental ability to do basic work activities.” Id. §§404.1520(c),

416.920(c). As with the first step, if the claimant does not have a severe impairment, he

or she is not disabled regardless of any other factors or considerations.                 Id.

§§404.1520(c), 416.920(c). Third, if the claimant does have a severe impairment, the

Commissioner asks two additional questions: first, whether that severe impairment meets

the Act’s duration requirement, and second, whether the severe impairment is either listed



                                            -4-
in Appendix 1 of the Commissioner’s regulations or is “equal to” an impairment listed in

Appendix 1. Id. §§404.1520(d), 416.920(d). If the claimant satisfies both requirements

of step three, the Commissioner will find that he or she is disabled without regard to his

or her age, education, and work experience. Id. §§404.1520(d), 416.920(d).

      If the claimant does not have the severe impairment required by step three, the

Commissioner’s analysis proceeds to steps four and five.          Before doing so, the

Commissioner must “assess and make a finding about [the claimant’s] residual functional

capacity [“RFC”] based on all the relevant medical and other evidence” in the record. Id.

§§404.1520(e), 416.920(e). RFC “is the most [the claimant] can still do despite [his or

her] limitations.” Id. §§404.1545(a)(1), 416.945(a)(1). The Commissioner’s assessment

of the claimant’s RFC is then applied at steps four and five.          At step four, the

Commissioner “compare[s] [the] residual functional capacity assessment . . . with the

physical and mental demands of [the claimant’s] past relevant work.” Id. §§404.1520(f),

416.920(f). If, based on that comparison, the claimant is able to perform his or her past

relevant work, the Commissioner will find that the claimant is not disabled within the

meaning of the Act. Id. §§404.1520(f), 416.920(f). Finally, if the claimant cannot perform

his or her past relevant work or does not have any past relevant work, then at the fifth

step the Commissioner considers whether, based on the claimant’s RFC, age, education,

and work experience, the claimant “can make an adjustment to other work.”              Id.

§§404.1520(g)(1), 416.920(g)(1). If the claimant can adjust to other work, he or she is

not disabled. Id. §§404.1520(g)(1), 416.920(g)(1). If, however, the claimant cannot

adjust to other work, he or she is disabled within the meaning of the Act.             Id.

§§404.1520(g)(1), 416.920(g)(1).



                                           -5-
        The burden through steps one through four described above rests on the claimant.

If the claimant carries his burden through the first four steps, “the burden then shifts to

the [Commissioner] to show there is other gainful work in the national economy which the

claimant could perform.” Carroll, 705 F.2d at 642.

        III.    The ALJ’s Decision

        The ALJ followed the required five-step analysis for evaluating disability claims.

Under step one, the ALJ found that Baker has not engaged in substantial gainful activity

since April 16, 2014, her alleged onset date. (Tr. 18). At step two, the ALJ concluded

that Baker has the following severe impairments: “status-post surgery of the lumbar and

cervical spines with spondylolistheses and polymyalgia rheumatica.” (Id.). At step three,

the ALJ found that Baker does not have an impairment or combination of impairments

that meets or medically equals the severity of one of the listed impairments. (Tr. 19).

Before proceeding to step four, the ALJ assessed Baker’s RFC as follows:

                [T]he claimant has the residual functional capacity to perform
                light work as defined in [20 C.F.R. §§404.1567(b) and
                416.967(b)] 2 except she can occasionally stoop and bend.
                She cannot perform work requiring fine use of the fingers, but
                she can perform jobs requiring gross use of the hands to
                grasp, hold, and turn objects. She has the inability to ascend
                or descend scaffolding, poles, and ropes and the inability to
                crawl on her hands and knees.

(Id.). Proceeding to step four, the ALJ found that Baker is unable to perform any of her

past relevant work. (Tr. 22). Thus, at the fifth step, the ALJ considered Baker’s age,



2       “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of
objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this category
when it requires a good deal of walking or standing, or when it involves sitting most of the time with some
pushing and pulling of arm or leg controls. To be considered capable of performing a full or wide range of
light work, [the claimant] must have the ability to do substantially all of these activities.” 20 C.F.R.
§§404.1567(b), 416.967(b).


                                                    -6-
education, work experience, and RFC to conclude that she can perform jobs that exist in

significant numbers in the national economy. (Tr. 22-23). 3 Accordingly, the ALJ found

that Baker can successfully adjust to other work and, therefore, that she has not been

under a disability within the meaning of the Act from her alleged onset date of April 16,

2014 through the date of the ALJ’s decision. (Tr. 23-24).

        IV.      Baker’s Challenges

        Baker challenges the Commissioner’s disability decision on three grounds: first,

that the ALJ failed to properly consider all of her alleged disorders at step two and beyond;

second, that the ALJ incorrectly evaluated the opinions in the record; and third, that the

Appeals Council impermissibly declined to consider new evidence that she submitted to

it in support of her request for review of the ALJ’s decision. (See Dkt. No. 9-1 (Baker’s

Memo. of Law)). The Court will address each argument in turn.

                 A. Step Two Analysis

        Baker argues that the ALJ erred at step two and beyond by declining to find her

chronic pain syndrome, edema, psoriatic arthropathy, and other conditions to be severe

impairments.

        The ALJ must determine at step two whether the claimant has a severe

impairment. 20 C.F.R. §§404.1520(c), 416.920(c). “[T]he mere presence of a disease or



3        Baker argues that the ALJ erred by not calling a vocational expert to testify at the hearing regarding
her ability to perform jobs that exist in significant numbers in the national economy. (See Dkt. No. 9-1
(Baker’s Memo. of Law) at 24-25). However, as the ALJ correctly noted in his decision (Tr. 23), he was
permitted to rely upon the Medical-Vocational Guidelines in lieu of testimony from a vocational expert
because Baker’s nonexertional limitations have little to no effect on the occupational base for unskilled light
work. See SSR 83-14, 1983 WL 31254, at *4-5 (1983) (describing effect of Baker’s nonexertional limitations
on the light work occupational base); Donaldson v. Colvin, No. 12-CV-528S, 2013 WL 5943925, at *5
(W.D.N.Y. Nov. 5, 2013) (holding that ALJ had no duty to obtain testimony from a vocational expert because
the nonexertional limitation identified by the ALJ in his RFC assessment did not significantly erode the
occupational base for sedentary work).

                                                     -7-
impairment, or establishing that a person has been diagnosed or treated for a disease or

impairment, is not, by itself, sufficient to render a condition severe.” Smith v. Comm’r of

Soc. Sec., 351 F. Supp. 3d 270, 276 (W.D.N.Y. 2018) (internal quotation marks and

citations omitted). Rather, a severe impairment is “any impairment or combination of

impairments which significantly limits [the claimant’s] physical or mental ability to do basic

work activities.” 20 C.F.R. §§404.1520(c), 416.920(c). “Basic work activities,” in turn,

“mean the abilities and aptitudes necessary to do most jobs,” for example, “[p]hysical

functions such as walking, standing, sitting, lifting, pushing, pulling, reaching, carrying, or

handling” and “[c]apacities for seeing, hearing, and speaking.” 20 C.F.R. §§404.1522(b),

416.922(b). It is the claimant’s burden to demonstrate that he or she has a severe

impairment. See Woodmancy v. Colvin, 577 F. App’x 72, 74 (2d Cir. 2014) (summary

order).

          Baker has not met her burden of demonstrating that her chronic pain syndrome,

edema, psoriatic arthropathy, and certain other conditions are severe impairments

because she has not explained how any of these conditions significantly limit her ability

to perform basic work activities. See Smith, 351 F. Supp. 3d at 276-77 (rejecting similar

argument that plaintiff’s “laundry list of over 15 impairments” were severe impairments

because plaintiff “offer[ed] very little argument in support of her contention that her myriad

of claimed physical and mental impairments are medically determinable or qualify as

severe”). Although Baker argues that her conditions resulted in pain, numbness, tingling,

weakness, and fatigue, among other symptoms, the ALJ considered Baker’s symptoms

in assessing her neck and back impairments, which he did find to be severe at step two.

Specifically, the ALJ found that Baker has post-surgery of the lumbar and cervical spines



                                             -8-
with spondylolistheses and polymyalgia rheumatica, all of which are severe impairments.

(Tr. 18). The ALJ then considered Baker’s pain and other symptoms in relation to these

severe impairments, but ultimately found that Baker’s statements concerning the

intensity, persistence, and limiting effects of her pain and other symptoms are not entirely

consistent with the evidence of record and do not preclude her from performing a range

of light work. (Tr. 19-21). Accordingly, for these reasons, Baker’s first objection to the

ALJ’s disability decision is without merit.

              B. Opinion Evidence

       Baker next argues that the ALJ erred by assigning “little weight” to the opinions of

her treating providers, Dr. Luis Melgar, Dr. John Fahrbach, and Physician Assistant

(“P.A.”) Jessica Amborski, and “great weight” to the opinion of Dr. Hongbiao Liu, the

consultative examiner. (Tr. 22).

       An ALJ must evaluate every “medical opinion” in the record.              20 C.F.R.

§404.1527(c); 416.927(c). A medical opinion is a statement from an “acceptable medical

source[ ],” such as a licensed physician, “that reflect[s] judgment[ ] about the nature and

severity of [the claimant’s] impairments(s), including [his or her] symptoms, diagnosis and

prognosis, what [the claimant] can still do despite impairment(s), and [the claimant’s]

physical or mental restrictions.” Id. §§404.1527(a)(1); 416.927(a)(1). Under the “treating

physician rule,” an ALJ must give controlling weight to a treating source’s medical opinion

when the opinion “is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the]

case record.” 20 C.F.R. §§404.1527(c)(2), 416.927(c)(2). If the ALJ elects not to give a

treating source’s medical opinion controlling weight, he must consider certain factors in



                                              -9-
determining what weight to give the opinion, and “give good reasons” in his decision for

the assigned weight. Id. §§404.1527(c)(2), 416.927(c)(2). In evaluating the opinion of a

medical source who is not an “acceptable medical source,” such as a physician assistant,

the ALJ will consider the same factors used for evaluating the medical opinion of an

acceptable medical source. 20 C.F.R. §§404.1527(f); 416.927(f).

        The ALJ’s decision to assign little weight to the opinions of Dr. Melgar, Dr.

Fahrbach, and P.A. Amborski is supported by substantial evidence. The ALJ began with

the most detailed opinion of the three, that of P.A. Amborski. (Tr. 22). P.A. Amborski

states in her opinion that Baker is “very limited” in her ability to walk, stand, sit, lift, carry,

push, pull, bend, use her hands, and climb stairs; moderately to very limited in her ability

to mentally perform work; cannot sit or stand for more than twenty minutes; cannot “walk

distances;” and cannot lift. (Tr. 452). While acknowledging that P.A. Amborski is a

treating provider, the ALJ found that her opinion is not supported by the medical evidence

or Baker’s activities. (Tr. 22). This finding is supported by substantial evidence. 4 First,

the ALJ correctly noted that medical evidence in the record reflecting Baker’s normal gait

and strength and overall improvement contradict P.A. Amborski’s restrictions. (Tr. 22;

see also Tr. 20-21 (discussing medical evidence)); see 20 C.F.R. §§404.1527(c)(4),

416.927(c)(4) (“Generally, the more consistent [an] opinion is with the record as a whole,

the more weight we will give to that [ ] opinion.”). Second, Baker’s travel to Arizona during

the relevant period contradicts P.A. Amborski’s finding that she cannot sit for more than




4       Baker also argues that the ALJ should have addressed P.A. Amborski’s statement in a disability
parking permit application that Baker has a “permanent disability” and is “severely limited in [her] ability to
walk.” (Tr. 449). The ALJ was not required to discuss every last shred of evidence in the record. In any
event, P.A. Amborski’s statements in the application are similar to those she made in her opinion, which,
as discussed below, the ALJ properly discounted.

                                                    - 10 -
twenty minutes. (Tr. 22 referring to Tr. 517). Regardless of whether Baker traveled by

plane or vehicle to Arizona, she had to have sat for more than twenty minutes, which

undermines P.A. Baker’s restriction.              Although Baker contends that her travel is

insufficient to show that she can perform full-time work, the ALJ was careful to cite Baker’s

trip to Arizona merely to show that it contradicts part of P.A. Amborski’s opinion, not as

proof that she can work full-time. (Tr. 21-22); see Williams v. Colvin, No. 14-CV-947S,

2017 WL 3404759, at *6 (W.D.N.Y. Aug. 7, 2017) (“[A]n ALJ may consider Plaintiff’s daily

activities, symptoms, and objective medical evidence together to determine whether a

treating physician is credible.”). 5

        The ALJ’s decision to reject Dr. Fahrbach’s opinion is also supported by substantial

evidence. Dr. Fahrbach issued several single-page letters in 2014 stating that Baker is

“totally disabled.” (Tr. 412, 418, 420, 421, 435, 590). In giving Dr. Fahrbach’s “totally

disabled” opinion little weight, the ALJ cited the same reasons that he had given for

rejecting P.A.’s Amborski’s opinion — namely, that Baker’s medical records and her ability

to travel contradict a finding of total disability. (Tr. 22). Moreover, although not specifically

mentioned by the ALJ in his decision, whether or not a claimant is “disabled” is a question

reserved to the Commissioner. 20 C.F.R. §§404.1527(d); 416.927(d). The ALJ was thus

not required to give Dr. Fahrbach’s opinion that Baker is totally disabled “any special

significance.” Id. §§404.1527(d)(3); 416.927(d)(3).

        The ALJ also had substantial evidence to reject Dr. Melgar’s opinion. Dr. Melgar

stated in a brief, one-page letter that Baker cannot sit for more than thirty minutes and is


5      Contrary to Baker’s argument (Dkt. No. 9-1 (Baker’s Memo. of Law) at 22-23) P.A. Amborski, Dr.
Fahrbach, and Dr. Melgar did not account for her trip to Arizona when they rendered their opinions because
Baker did not make the trip until the fall of 2015 (see Tr. 517), well after all three providers had already
rendered their respective opinions.

                                                   - 11 -
“on 100% total disability.” (Tr. 446). As noted above, the medical evidence of record and

Baker’s trip to Arizona contradict these findings. Moreover, like Dr. Fahrbach’s opinion,

Dr. Melgar’s conclusion that Baker is one-hundred percent disabled is not binding on the

Commissioner. 20 C.F.R. §§404.1527(d), 416.927(d).

       Turning to Dr. Liu’s opinion, he opined in relevant part that Baker has “mild to

moderate limitation for prolonged walking, bending, and kneeling.” (Tr. 440-44). The

ALJ’s decision to give great weight to Dr. Liu’s opinion is supported by substantial

evidence because, as the ALJ correctly noted in his decision, the opinion is “generally

consistent with the record as a whole, which documents [Baker’s] improved strength and

pain with continued treatment, often noted normal gait, and lack of distress.” (Tr. 22).

Although Baker argues that Dr. Liu’s opinion is vague, the Court disagrees and finds that

it supports an RFC of light work (which requires “a good deal of walking or standing” but

not necessarily “prolonged walking”) with some limitations in stooping and bending.

Moreover, in formulating his RFC assessment, the ALJ relied upon all of the medical and

non-medical evidence in the record, not just Dr. Liu’s opinion. (See Tr. 19-22 (ALJ’s

discussion of evidence supporting his RFC assessment)). Accordingly, for these reasons,

the amount of weight the ALJ assigned to each opinion in the record is supported by

substantial evidence. Baker’s second objection to the ALJ’s disability decision is thus

without merit.

                 C. New Evidence Submitted to the Appeals Council

       Baker argues that the Appeals Council erred by not accepting and considering new

evidence that she submitted to it in support of her request for review of the ALJ’s decision,

namely, certain imaging records taken in June 2017 (Tr. 52), after the ALJ had already



                                            - 12 -
rendered his decision. Baker argues that the Appeals Council should have accepted this

evidence because it is “new and material” and relates to the period before the ALJ’s

decision. (Dkt. No. 9-1 (Baker’s Memo. of Law) at 25).

        The Commissioner’s regulations direct the Appeals Council to grant a claimant’s

request for review of an ALJ’s decision if it “receives additional evidence that is new,

material, and relates to the period on or before the date of the hearing decision, and there

is a reasonable probability that the additional evidence would change the outcome of the

[ALJ’s] decision.” 20 C.F.R. §§404.970(a)(5), 416.1470(a)(5). However, before the

Appeals Council may consider new evidence from the claimant, the claimant must show

“good cause” for not submitting the evidence to the ALJ before the hearing.                            Id.

§§404.970(b), 416.1470(b). The good cause requirement became effective on January

17, 2017, before Baker asked the Appeals Council to review the ALJ’s decision in this

case. 20 C.F.R. §§404.970, 416.1470; Smith v. Berryhill, No. 1:18-337-CMC-SVH, 2019

WL 1549036, at *15 (D.S.C. Mar. 6, 2019) (“As of January 17, 2017, [the regulations

provide that] the Appeals Council will only consider additional evidence if a claimant

shows ‘good cause’ for not having submitted the evidence to the ALJ, or informing her of

it, at least five business days prior to the hearing.”), report and recommendation adopted,

2019 WL 1533171 (D.S.C. Apr. 9, 2019). 6 The Appeals Council advised Baker of the

good cause requirement before she submitted the imaging records. (Tr. 8).

        The Appeals Council declined to consider Baker’s new evidence because it found

she lacked good cause for not submitting the evidence earlier in the proceeding. (Tr. 2).

Baker ignores the Appeals Council’s good cause finding, choosing instead to focus on


6         The Court notes that both parties rely on the prior versions of 20 C.F.R. §§404.970 and 416.1470
in their respective briefs and thus fail to account for the “good cause” requirement.

                                                  - 13 -
how her new evidence purportedly contradicts the ALJ’s disability determination. Absent

any argument from Baker that the Appeals Council erred in finding she lacked good cause

for not submitting the new evidence earlier than she did, Baker’s objection to the Appeals

Council’s refusal to consider this evidence in denying her request for review is without

merit. 7

                                          CONCLUSION

           For the foregoing reasons, Baker’s motion for judgment on the pleadings (Dkt. No.

9) is denied and the Commissioner’s motion for judgment on the pleadings (Dkt. No. 15)

is granted.

           The Clerk of Court shall take all steps necessary to close this case.

           SO ORDERED.

Dated:           May 6, 2019
                 Buffalo, New York

                                                         /s/ Michael J. Roemer
                                                         MICHAEL J. ROEMER
                                                         United States Magistrate Judge




7       Although not necessary to the Court’s decision, the Court notes that simply because the imaging
records were created after the ALJ rendered his decision does not necessarily mean that Baker had good
cause for not submitting the records earlier in the proceeding. See Smith, 2019 WL 1549036, at *21, 27.

                                                - 14 -
